DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit configured to” in claim 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US  20080062458 to Inui in view of US Patent No. 5012280 to Tsutsumi in view of JP 2002320066 to Honma.



       Regarding claim 1, Inui discloses an electronic apparatus (paragraph 46; MFP (electronic apparatus)), comprising: 
       a plurality of hardware components (paragraph 63-65,67, 82-83; cassette stages C1-C4 are provided in the MFP as hardware components used by specific applications);
      a storage unit that stores, for each of one or more function expansion applications, the hardware component necessary for operation of the function expansion application (paragraph 47, 63, 106, 183, 193; receipt application can be installed as function expansion application that provides expanded function of receipt for bill; paragraph 139-143, 148-151, 153; table stored in DISK 211 (storage unit) stores information for the receipt application (function expansion) and the part information 1501 that includes cassette/discharge bin information as hardware necessary for operating the receipt application).
Inui discloses function expansion application as type of applications. 
However Inui does not disclose a control unit configured to
        detect that there is a failure in any of the plurality of hardware components,
        determine whether or not there is the application that needs, for operation thereof, the hardware component from which a failure has been detected
        perform control so that an operation mode is switched to a mode in which the detected hardware component is not used and the other hardware components are used.

       Tsutsumi discloses a control unit configured to (limitation interpreted under 35 U.S.C. 112(f) as the CPU/processor: column 6, lines 26-35; CPU 41 (control unit))
        detect that there is a failure in any of the plurality of hardware components (column 13, lines 6-17, 49-68; column 14, lines 6-19; CPU detects trouble in the trays (hardware components)),
        determine whether or not there is the application that needs, for operation thereof, the hardware component from which a failure has been detected (column 15, lines 51-61; copying function modes stored in program memory as application that can be selected for copying;  column 15, lines 61-68; column 16, lines 1-31; for each copy mode function (application) selected it is determined whether tray or the automatic document feeder is used for this copy mode function and whether the selected copy mode (application) needs the  specific tray/ADF for which there is trouble detected (failure))
        perform control so that an operation mode is switched to a mode in which the detected hardware component is not used and the other hardware components are used (column 16, lines 1-31; when selected copy mode needs either tray or ADF unit that has trouble, then CPU switches to another copy mode which uses another tray (hardware) or if the ADF fails, to use pressing plate instead as another hardware and the troubled tray/ADF is not used).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Inui as taught by Tsutsumi to provide hardware failure detection and corresponding mode switching.
        The motivation to combine the references is to provide automatic switching to a mode that does not use the failed hardware while also informing the user of the change in mode so that the user will be warned in case the user may not want to use the alternate mode that is functioning (column 16, lines 1-31).

Inui discloses the function expansion application. However Inui in view of Tsutsumi does not disclose the control unit configured to
        perform control so that an operation mode is switched to a first degeneracy mode in which the detected hardware component is not used where there is no function expansion application that needs the detected hardware component, and the other hardware components are used.
        Honma discloses the control unit configured to (paragraph 55; CPU 323)
        perform control so that an operation mode is switched to a first degeneracy mode in which the detected hardware component is not used (paragraph 103-106, 108, 112-113; when there is failure in one of the scanner/feeder/finisher unit the system automatically disables the failed unit and switches to degenerate status (first degenerate mode) in s308 and the failed unit is not used) where there is no function expansion application that needs the detected hardware component, and the other hardware components are used (paragraph 5, 35, 41-43, 82, 98, 104, 149, 117, 172, 174, 183; if there is failure in scanner unit, the PDL expansion function (printing function) does not need the scanner function that failed and therefore the PDL expansion function does not need the failed scanner function; the printer unit (other hardware) can still be used for printing PDL data).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Inui in view of Tsutsumi as taught by Honma to provide switching to degenerate mode during device failure detection.
        The motivation to combine the references is to provide option for the user during device failure to manually select the disabling of only the affected device or automatic disabling of the affected device in the degenerate mode so that only affected device is disabled and other hardware can be used (paragraph 7-9, 105-109).





       Regarding claim 4, see rejection of claim 1. Further Inui discloses a non-transitory computer readable recording medium that records a control program of an electronic apparatus, which causes a controller circuit of an electronic apparatus that includes a plurality of hardware components to perform control (paragraph 54; CPU 201 (controller) executing program stored in Disk 211 for performing control; paragraph 46; MFP (electronic apparatus); paragraph 63-65,67, 82-83; cassette stages C1-C4 are provided in the MFP as hardware components used by specific applications).










Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.














Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110219271 to Kaneko discloses detection of failure and resource management (see Abstract).
US 20140089725 to Ackaret discloses memory allocation during failure (see Abstract).
US 20160239391 to Sagiyama discloses resource management when failure is determined (see Abstract).
US 20080052719 to Briscoe discloses model data for resources and applications (see Abstract).
US 20160321139 to Kitamoto discloses monitoring of state of devices (see Abstract).
US 20200050510 to Chien discloses data center failure management (see Abstract).
US 20110010718 to Kondo discloses addition process of programs based on status information (see Abstract).
US 5467449 to Gauronski discloses failure and recovering process in image forming apparatus (see Abstract).





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


05/07/2021